DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Woodcock reference (discussed in greater depth infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Woodcock to satisfy each of Applicant’s pertinent limitations (specifically with regard to the claimed various additional mechanical features associated with the easel-style book assembly), as such modifications would be likely to render the Woodcock assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such mechanical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recitation of “an extended end” is unclear, as it is unknown whether some sort of member physically capable of extending and retracting is sought.  Conversely, does Applicant actually intend to recite “an unattached end”?  Please review/revise/clarify.
The exact scope of claim 1 is unclear, as there is no period therein, to indicate an end of the claim.  Accordingly, please review/revise/clarify.
The exact scope of claim 2 is unclear, as it is unknown whether the recitation therein of “the outer edge of the front cover” is supposed to refer to the “first outer edge” recited in claim 1.  Accordingly, please review/revise/clarify.
Claims 9-10 recite the limitation "the magnetic material configured on the extension”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 depends from claim 177, but no such claim 177 appears to exist.  Please review/revise/clarify.
Claims 3-8, 11-17 and 19 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,620,552 to Woodcock (“Woodcock”).
	Regarding claim 1, Woodcock anticipates a self-supporting book (e.g. display device 10, as shown in figs. 1-5, and discussed at col. 1, lines 33-35) comprising: a) a first cover (e.g. panel 11, as shown in figs. 1-5) that is a front cover (figs. 1-4) comprising: i) a front face (e.g. surface facing outward in figs. 2-5); ii) a back face (e.g. surface facing inward in figs. 2-5); iii) a first outer edge (e.g. unbound edge, as shown in figs. 1-4); and iv) a first inner edge (e.g. edge bound to side panel 12, as shown in figs. 1-4); b) a second cover (e.g. panel 13, as shown in figs. 1-5) that is a back cover (figs. 1-4) attached to (figs. 1-5) the front cover (11) and comprising: i) an exposed face (e.g. surface facing outward in figs. 2-5) that is exposed (fig. 2) when the self-supporting book (10) is in a closed position (fig. 2); ii) an inner face (e.g. surface facing inward in figs. 2-5); iii) an inner edge (e.g. edge bound to side panel 12, as shown in figs. 1-4); and iv) an outer edge (e.g. edge bound to panel 14, as shown in figs. 1-4); wherein the inner edge (aforementioned edge bound to side panel 12) of the back cover (13) is rotatably attached to (figs. 1-5) the first inner edge (aforementioned edge bound to side panel 12) of the front cover (11); c) a plurality of pages (15) coupled to (figs. 1-5) a binding (16) wherein each of said plurality of pages (15) has an attached end (e.g. edge bound to binding 16, as shown in figs. 1-5) and an extended end (e.g. unbound edge, as shown in figs. 1-5); d) a third cover (e.g. panel 14, as shown in figs. 1-5) attached to (figs. 1-5) the back cover (13) and comprising: v) a back face (e.g. surface facing inward in figs. 2-5); vi) an inner edge (e.g. edge bound to panel 13, as shown in figs. 1-4); vii) an outer edge (e.g. unbound edge, as shown in figs. 1-4); viii) a left side edge (e.g. lower edge, as shown in figs. 3-4); ix) a right side edge (e.g. upper edge, as shown in figs. 3-4); and x) a binding retainer (e.g. perforations 17 in panel 14, as shown in fig. 1 and discussed at col. 1, lines 57-58) for detachably attaching (figs. 1-5; note that a spiral binding can be unwound from said body of perforations 17 as desired) the binding (16) to the third cover (14); xi) said binding retainer (aforementioned perforations 17 in panel 14) comprising: 1) a plurality of slots (note that a perforation is a form of a slot); 2) a retainer portion (e.g. latch/clip member 18, as shown in fig. 1); 3) wherein the inner edge (aforementioned edge bound to panel 13) of the of the third cover (14) is rotatably attached to (figs. 1-5) the outer edge (aforementioned edge bound to panel 14) of the back cover (13); 4) wherein the self-supporting book (10) is configured to be self-supporting (fig. 5) with the back cover (13) extending from (fig. 5) the third cover (14), and the front cover (11) rotated to engage (fig. 5) the first outer edge (aforementioned unbound edge) with the back face (aforementioned surface facing inward in figs. 2-5) of the third cover (14).
	Regarding claim 2, Woodcock anticipates the self-supporting book of claim 1, wherein the outer edge (aforementioned unbound edge) of the front cover (11) is engaged more proximal to (fig. 5) the outer edge (aforementioned unbound edge) of the third cover (14) than the inner edge (aforementioned edge bound to panel 13) of the third cover (14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock.
	Regarding claim 3, Woodcock (embodiment of figs. 1-5) discloses the self-supporting book of claim 2, but does not disclose wherein the front cover (11) further comprises an extension that extends from the first outer edge (aforementioned unbound edge) of the front cover (11).
	However, the embodiment shown in figs. 8-10 teaches the concept of providing an extension (e.g. pages 15B, as shown in fig. 8) that extends from (fig. 8) a first outer edge (e.g. edge bound to pages 15B, as shown in fig. 8) of a front cover (e.g. panel 11A, as shown in fig. 8).
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the figs. 8-10 teachings to the figs. 1-5 assembly, in order to provide the benefit of yielding a resultant assembly having more surface space on which to present indicia as desired.
Regarding claim 17, Woodcock discloses the self-supporting book of claim 3, wherein the binding (16) comprises a plurality of rings (col. 1, lines 51-52) that extend through (figs. 1-5) a plurality of apertures (e.g. perforations 17 in pages 15, as shown in fig. 1 and discussed at col. 1, lines 57-58) in the plurality of pages (15); and further comprising: d) a binding retainer (aforementioned perforations 17 in panel 14) for detachably attaching (figs. 1-5; note that a spiral binding can be unwound from said body of perforations 17 as desired) the binding (16) to the third cover (14); e) said binding retainer (aforementioned perforations 17 in panel 14) comprising: 1) a plurality of slots (note that a perforation is a form of a slot); 2) a retainer portion (18); f) wherein the inner edge (aforementioned edge bound to panel 13) of the of the third cover (14) is rotatably attached to (figs. 1-5) the outer edge (aforementioned edge bound to panel 14) of the back cover (13); g) wherein the plurality of rings (col. 1, lines 51-52) of the binding (16) are detachably attached (as indicated supra, a spiral ring binding can be unwound from said body of perforations 17 as desired) to the third cover (14) by insertion of said plurality of rings (col. 1, lines 51-52)  through the plurality of slots (aforementioned perforations, which are forms of “slots”) and into the retainer portion (aforementioned perforations 17 in panel 14); and wherein the binding (16) and plurality of pages (15) are detachably attachable (as indicated supra, a spiral ring binding can be unwound from said body of perforations 17 as desired) to the third cover (14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637